            Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

LUCY A. MCBEE                                 §
     Plaintiff,                               §
                                              §
                                              §
                                              §
                                              §
v.                                            §
                                                               5:21-cv-117
                                              §   CAUSE NO.: ______________
WELLS FARGO BANK N.A., AS                     §
TRUSTEE, FOR CARRINGTON                       §
MORTGAGE LOAN TRUST, SERIES                   §
2006-NC3 ASSET-BACKED PASS-                   §
THROUGH CERTIFICATES                          §
      Defendant.                              §
                                              §
                                              §
                                              §

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1332(a), Defendant WELLS FARGO BANK N.A., AS

TRUSTEE, FOR CARRINGTON MORTGAGE LOAN TRUST, SERIES 2006-NC3 ASSET-

BACKED PASS-THROUGH CERTIFICATES removes this action from the 81ST / 218TH

Judicial District Court of ATASCOSA County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and as grounds for its removal respectfully

shows the Court as follows:

                              I.     STATE COURT ACTION

       1.      On 2/01/2021, Plaintiff LUCY A. MCBEE (“MCBEE” or “Plaintiff”) filed its

Original Petition and Application for Temporary Restraining Order (“Original Petition”) in the

81ST / 218TH Judicial District Court of ATASCOSA County, Texas under Cause No. 21-02-0062-

CVA.
             Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 2 of 9




        2.      In the Original Petition, Plaintiff asserts claims against Defendant WELLS

FARGO BANK N.A., AS TRUSTEE, FOR CARRINGTON MORTGAGE LOAN TRUST,

SERIES 2006-NC3 ASSET-BACKED PASS-THROUGH CERTIFICATES (“WELLS” or

“Defendant”) stemming from foreclosure proceedings of a mortgage encumbering the real

property located at 1790 W. GOODWIN ST, PLEASANTON, TX (the “Property”). Plaintiff

also seeks Injunctive Relief preventing foreclosure of the Property.

                             II.     TIMELINESS OF REMOVAL

        3.      This suit was filed on 2/01/2021 and Defendant WELLS received a copy of the

Petition and Temporary Restraining Order on 2/01/2021. This Notice of Removal is filed within

30 days of the date of the service of the Original Petition and is therefore timely.

                          III.     PROCEDURAL REQUIREMENTS

        4.      This action is properly removed to this Court, as the lawsuit is pending within the

district and division.1

        5.      The United States District Court for the Western District of Texas, San Antonio

Division, is the federal judicial district and division embracing the 81ST / 218TH Judicial District

Court of ATASCOSA County, Texas where this action was originally filed.2

        6.      The United States District Court for the Western District of Texas, San Antonio

Division has original jurisdiction over this action based on diversity jurisdiction because

Defendant WELLS is now, and was at the time this action commenced, diverse in citizenship

from Plaintiff, and the amount in controversy exceeds the minimum jurisdictional amount.3




1
    See 28 U.S.C. § 1441; 28 U.S.C. § 124(b)(2).
2
    See 28 U.S.C. § 124(d).
3
    28 U.S.C. §§ 1331 and 1332(a).
             Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 3 of 9




        7.      Pursuant to 28 U.S.C. § 1446(a) this Notice of Removal is accompanied by copies

of the following materials:



    Exhibit                                            Document

        A           Civil Cover Sheet;

        B           List of All Counsel of Record;

        C           Index and Documents Filed in State Court for Case No. 202020-CI-04214;

        D           ATASCOSA County Central Appraisal District Residential Account Detail
                    Report for the Subject Property.



        8.      Simultaneously with the filing of this Notice of Removal, Defendant WELLS is

filing a copy of the Notice of Removal in the 81ST / 218TH Judicial District Court of ATASCOSA

County, Texas, pursuant to 28 U.S.C. § 1446(d)

        9.      Defendant WELLS removes the State Court Action to this Court on the basis of

diversity jurisdiction.

                              IV.    DIVERSITY JURISDICTION

        10.     This Court has original jurisdiction over this case under 28 U.S.C. § 1332 because

this is a civil action between citizens of different States where the matter in controversy exceeds

$75,000.00.

        A.      COMPLETE DIVERSITY EXISTS

        11.     The State Court Action may be removed to this Court because it arises under 28

U.S.C. §1332 (Diversity of Citizenship).

        12.     Plaintiff MCBEE was, at the time of the filing of this action, has been at all times

since, and is still, an individual resident citizen of the State of Texas. For purposes of diversity,
             Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 4 of 9




an individual is a citizen of the state of his domicile, which is the place of his true, fixed, and

permanent home and principal establishment, to which he has the intention of returning home

whenever he is absent therefrom.4

        13.     Under the diversity statute, a national banking association is deemed a citizen of

the state in which it is located.5 For purposes of 28 U.S.C. § 1348, a national bank is a citizen of

the state in which its main office, as set forth in its articles of association, is located.6

        14.     Defendant WELLS is a national association with its main office, as designated by

its articles of association, in South Dakota. Accordingly, WELLS is a citizen of South Dakota.

        15.     Because Plaintiff MCBEE is a citizen of Texas and Defendant WELLS is not a

citizen of Texas, but a citizen of South Dakota, complete diversity exists between the parties.7

        B.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

        16.     Where a Defendant can show, by a preponderance of the evidence, that the

amount in controversy more likely than not exceeds the jurisdictional minimum, removal is

proper.8 A defendant can meet this burden if it is apparent from the face of the petition that the

claims are likely to exceed $75,000, or, alternatively, if the defendant introduces other evidence

to show that the amount in controversy more likely than not exceeds $75,000, exclusive of

interest and costs.9




4
    See Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954).
5
    28 U.S.C. § 1348.
6
    See Wachovia Bank, N.A. v. Schmidt, 126 S. Ct. 941 (2006).
7
    28 U.S.C. § 1332(c)(1).
8
    White v. FCI U.S.A., Inc., 319 F.3d 672, 675–76 (5th Cir. 2003).
9
    St. Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Berry v. Chase Home
    Fin., LLC, No. C-09-116, 2009 WL 2868224, at 2 (S.D. Tex. Aug. 27, 2009).
           Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 5 of 9




        17.     In actions seeking declaratory or injunctive relief, it is well established that the

amount in controversy is measured by the value of the object of the litigation.10 Specifically, the

Farkas Court held that: “[i]n actions enjoining a lender from transferring property and preserving

an individual's ownership interest, it is the property itself that is the object of the litigation; the

value of that property represents the amount in controversy.”11 Thus, when a right to property is

called into question in its entirety, the value of the property controls the amount in controversy.12

        18.     Further, the Court may also consider actual damages and attorney fees in

determining the amount in controversy.13

        19.     Based on a review of the Petition and the evidence presented, the amount in

controversy exceeds $75,000, exclusive of interest and costs. This is because Plaintiff seeks

relief from the conducting of an allegedly wrongful foreclosure sale of the Property, and as a

result, the entire value of the Property is squarely at issue. 14 According to the ATASCOSA




10
     Farkas v. GMAC Mortgage, LLC, 737 F.3d 338, 341(5th Cir. 2013) (quoting Hunt v. Wash.
     State Apple Adver. Comm'n, 432 U.S. 333, 347 (1977)); Martinez v. BAC Home Loans
     Servicing, 777 F. Supp. 2d. 1039, 1044 (W.D. Tex. 2010).
11
     Id. (citing Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973)).
12
     Nationstar Mortgage LLC v. Knox, No. 08- 60887, 351 Fed. App'x 844, 848 (5th Cir. 2009)
     (quoting Waller v. Prof'l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961)); see also
     Alsobrook v. GMAC Mortg., L.L.C., et al., --- Fed. Appx. ----, No. 12-10623, 2013 WL
     3929935, at *2 n.2 (5th Cir. July 31, 2013); Copeland v. U.S. Bank Nat'l Ass'n, No. 11-
     51206, 485 Fed. App'x 8, 9 (5th Cir. 2012) (relying on the value of the property to satisfy the
     amount in controversy in exercising diversity jurisdiction over appeal of foreclosure-related
     claims).
13
     White, 319 F.3d at 675-76; St. Paul Reins. Co., 134 F.3d at 1253 n.7; Grant v. Chevron
     Phillips Chemical Co. L.P., 309 F.3d 864, 874 (5th Cir. 2002) ("[W]e hold that when there is
     state statutory authority for the court to award attorney's fees . . . such fees may be included
     in the amount in controversy."); Ray Mart, Inc. v. Stock Building Supply of Texas, L.P., 435
     F. Supp. 2d 578, 588 (E.D. Tex. 2006) (including potential award of attorney fees in
     calculating the amount in controversy).
14
     Bardwell v. BAC Home Loans Servicing, LP, No. 3:11-CV-1002-B, 2011 WL 4346328, at *2
     (N.D. Tex. Sept. 16, 2011) (finding value of the property at issue was an appropriate measure
     of the amount in controversy where the plaintiff sought to preclude the defendants from
           Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 6 of 9




Central Appraisal District, the 2020 market value of the Property is $281,090.00 and the

appraised value of the Property is $281,090.00.15

         20.   Although Defendant WELLS will vehemently deny that Plaintiff is entitled to any

declaratory relief, actual damages, or attorney fees, when these amounts, along with the value of

the Property, are all included in the amount in controversy calculus, it is facially apparent that the

value of the relief sought by Plaintiff in this matter exceeds $75,000, exclusive of interest and

costs.

         21.   Because there is complete diversity among the parties and because the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. Therefore, removal is proper.

                                      V.      CONCLUSION

         WHEREFORE, Defendant WELLS removes this action from the 81ST / 218TH Judicial

District Court of ATASCOSA County, Texas, to the United States District Court for the Western

District of Texas, San Antonio Division, so that this Court may assume jurisdiction over the

cause as provided by law.




     exercising their rights in the property); Nationstar Mortgage LLC, 351 Fed. App’x at 848;
     Martinez, 777 F. Supp. 2d at 1047; Waller, 296 F.2d at 547-48).
15
     Exhibit D.
Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 7 of 9




                                Respectfully Submitted,


                                JACK O’BOYLE & ASSOCIATES


                                  /s/ Travis H. Gray
                                Travis H. Gray
                                SBN: 24044965
                                travis@jackoboyle.com
                                Chris S. Ferguson
                                SBN: 24068714
                                chris@jackoboyle.com
                                P.O. BOX 815369
                                DALLAS, TX 75381
                                P: 972.247.0653 | F: 972.247.0642
                                ATTORNEYS FOR DEFENDANT WELLS
                                FARGO BANK N.A., AS TRUSTEE, FOR
                                CARRINGTON           MORTGAGE     LOAN
                                TRUST, SERIES 2006-NC3 ASSET-
                                BACKED                    PASS-THROUGH
                                CERTIFICATES
          Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 8 of 9




                               CERTIFICATE OF SERVICE

       This is to certify that a true, correct and complete copy of the foregoing document has

been served in accordance with the Federal Rules of Civil Procedure on February 6, 2021 to:

       LUCY A. MCBEE
       1790 W. GOODWIN ST
       PLEASANTON, TX 78064
       Pro Se Plaintiff
       Via First Class and Certified Mail




                                                   /s/ Travis H. Gray
                                                   Travis H. Gray
Case 5:21-cv-00117-OLG Document 1 Filed 02/06/21 Page 9 of 9
